DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 28 of U.S. Patent No. 9,428,874. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose a plow blade edge system using bushings for adjustable mounting of the plow blade.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 reads “a bushing.”  Line 4 should read –the bushing—since the bushing is previously introduced in line 3.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Line 7 reads “an adapter blade.”  Line 7 should read –the adapter blade—since the adapter blade is previously introduced in line 6.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Line 10 reads “a bolt  Line 10 should read –the bolt—since the bolt is previously introduced in line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 8 disclose that the slotted openings are countersunk.  The specification also indicates this, however the drawings indicate either a uniform sized opening, or possibly an opening wherein the center is wider than the edges.  A countersunk hole is one defined by an opening larger than the interior of the opening to house the head of a fastener.  The adapter blade and clamp bar appear to have countersunk holes, however, the slotted opening does not and it is unclear why the sotted opening would require a countersunk opening since the bushing is a uniform width along its length.  The claims will be examined as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (8,191,287) in view of Fox et al. (2014/0259805).

Regarding claim 1, Winter et al. discloses a system for mechanically fastening a plow blade assembly to a moldboard, the system comprising:
A clamp bar (60) including a clamp mounting hole (66) for receiving a bolt (64)
A plow blade (40) including an opening (42) for retaining a bushing (34)
the bushing (34) including at least one mounting hole for mounting the plow blade and the clamp bar (60) to an adapter blade
the adapter blade including a first adapter mounting hole for mounting the plow blade and the clamp bar to the adapter blade (22)
wherein each of the clamp mounting hole, at least one bushing mounting hole and adapter mounting hole can be aligned with operative to receive the bolt (64) (Figure 6)

While Winter discloses the invention as described above, it fails to specifically disclose that the opening in the plow blade could be slotted.  Like Winter, Fox et al. also discloses a system for mechanically fastening a plow blade assembly to a moldboard using a fastener extending through a bushing.  Unlike Winter, Fox discloses that the bushing (208) (and therefore the opening through which the bushing extends) can be an oval (elongated/slotted) shape or any other shape (pgph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a slotted/oval bushing and opening in Winter as taught by Fox et al. as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Regarding claims 2, 8, 12 and 13, the combination discloses the use of countersunk holes to house the head of the bolt.

Regarding claims 3 and 9, the combination discloses that the bushing (34)is welded to a front face of the adapter blade (at 35), the bushing providing a mounting arrangement for the plow blade on the adapter blade (Figure 6).
Regarding claims 4 and 18, the combination discloses that the plow blade is an elastomeric plow blade; wherein the bushing is a platform for holding the plow blade in a fixed position.

Regarding claim 14, the combination discloses a second adapter mounting hole (24) in the adapter blade (22), the second adapter mounting hole for mounting the adapter blade to the moldboard.

Regarding claim 15, the combination discloses nuts and bolts for fastening the clamp bar to the adapter blade and the adapter blade to the moldboard.

Regarding claim 16, the combination discloses that the second adapter mounting hole (24) is countersunk.


Claim(s) 5-6, 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (8,191,287) in view of Fox et al. (2014/0259805) as applied to claims 1 and  above and further in view of Meyer (2,061,585).

Regarding claims 5-6, 10-11 and 17, the combination of Winter et al. and Fox et al. discloses the invention as described above, but fails to disclose multiple mounting holes in the bushing for a slidable mounting of the plow blade with respect to the adapter bar and clamp bar.  Like the combination, Meyer also discloses a mounting arrangement for the wear edge of a moldboard utilizing fasteners extending through holes in a plow blade to attach it to the moldboard.  Unlike the combination, Meyer discloses the use of multiple attachment holes (33) to allow for adjustable slidable attachment of the blade to the moldboard.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple mounting holes in the combination as taught by Meyer as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verseef (2003/0221338)also discloses mounting a blade edge to a moldboard using bushings and a slidable/adjustable mounting (Figure 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671